     Case 2:18-cv-00178-RMP         ECF No. 56   filed 01/31/20     PageID.583 Page 1 of 5



 1

 2

 3   Patrick McMahon, WSBA #18809
     Attorney for Defendants
 4   Carlson & McMahon, PLLC
     715 Washington Street
 5   P.O. Box 2965
     Wenatchee, WA 98807-2965
 6
     509-662-6131
 7
     509-663-0679 Facsimile
     patm@carlson-mcmahon.org
 8                                               THE HONORABLE ROSANNA MALOUF PETERSON

 9

10
                            UNITED STATES DISTRICT COURT
11                        EASTERN DISTRICT OF WASHINGTON
12

13
     JOSHUA BRENT STULLER,                              NO. 2:18-cv-00178-RMP
14
                           Plaintiff,                   STIPULATION AND ORDER
15                                                      OF DISMISSAL WITH
             vs.
16
                                                        PREJUDICE
     CHELAN COUNTY, WASHINGTON;
17
     BILL LARSEN, in his official capacity as
18   Interim Director of the Chelan County
19
     Regional Justice Center; LESLIE
     CARLSON, in her official capacity as the
20
     Chelan County Regional Justice Center
21   Mental Health Manager, and their officers,
22
     agents, employees, and successors,
23
                            Defendants.
24

25          THE ABOVE-ENTITLED ACTION, having been fully settled and
26
     compromised between all above-named Defendants and Plaintiff Joshua Brent
27

28   Stuller, the undersigned attorneys for the respective parties, hereby stipulate to the
29

30




     STIPULATION AND ORDER OF DISMISSAL WITH                      Carlson & McMahon, PLLC
                                                           715 Washington Street / Post Office Box 2965
     PREJUDICE                                                    Wenatchee, WA 98807-2965
     Page 1                                                    (509) 662-6131 Fax (509) 663-0679
     Case 2:18-cv-00178-RMP       ECF No. 56    filed 01/31/20     PageID.584 Page 2 of 5



 1
     entry of an Order of Dismissal with Prejudice as to all parties and issues and
 2

 3
     without cost or attorney fees to either party.
 4

 5   DATED: 01/31/2020.                           DATED: 01/31/2020.
 6
     CARLSON & McMAHON, PLLC                      PAUKERT & TROPPMANN, PLLC
 7

 8

 9
     By:    /s/ Patrick McMahon                   BY: /s/ Andrew S. Biviano
10
           PATRICK McMAHON                            ANDREW S. BIVIANO
11         WSBA #18809                                WSBA #38086
12         Attorney for Defendants                    Attorney for Plaintiff
13
     DATED: 01/31/2020.
14

15   TERRELL MARSHALL LAW GROUP
16   PLLC
17

18
     BY: /s/ Toby J. Marshall
19       TOBY J. MARSHALL
20       WSBA #32726
         Attorney for Plaintiff
21

22

23                                        ORDER
24
            THE ABOVE MATTER coming on regularly for hearing this date in
25

26   open court upon the stipulation of the parties for the entry of an Order of
27
     Dismissal with Prejudice as to all parties and claims between all above-named
28

29   Defendants and Plaintiff Joshua Brent Stuller, and without cost or attorney fees
30
     to either party, NOW, THEREFORE,

     STIPULATION AND ORDER OF DISMISSAL WITH                     Carlson & McMahon, PLLC
                                                          715 Washington Street / Post Office Box 2965
     PREJUDICE                                                   Wenatchee, WA 98807-2965
     Page 2                                                   (509) 662-6131 Fax (509) 663-0679
     Case 2:18-cv-00178-RMP       ECF No. 56   filed 01/31/20     PageID.585 Page 3 of 5



 1
           IT IS HEREBY ORDERED, ADJUDGED and DECREED that the above
 2

 3
     action be and the same is hereby dismissed with prejudice and without cost or
 4
     attorney fees to either party.
 5

 6
           DONE this _______ day of __________________, 2020.
 7

 8

 9

10
                         THE HONORABLE ROSANNA MALOUF PETERSON
11

12

13
     Presented by:
14

15   CARLSON & McMAHON, PLLC
16

17

18   By:   /s/ Patrick McMahon
           PATRICK McMAHON, WSBA #18809
19
           Attorney for Defendants
20

21

22
     Approved as to Form and Content;
     Notice of Presentation Waived:
23

24   PAUKERT & TROPPMANN, PLLC
25

26

27
     BY: /s/ Andrew S. Biviano
28
         ANDREW S. BIVIANO
29       WSBA #38086
30
         Attorney for Plaintiff


     STIPULATION AND ORDER OF DISMISSAL WITH                    Carlson & McMahon, PLLC
                                                         715 Washington Street / Post Office Box 2965
     PREJUDICE                                                  Wenatchee, WA 98807-2965
     Page 3                                                  (509) 662-6131 Fax (509) 663-0679
     Case 2:18-cv-00178-RMP                          ECF No. 56              filed 01/31/20      PageID.586 Page 4 of 5



 1

 2

 3
     Approved as to Form and Content;
 4   Notice of Presentation Waived:
 5
     TERRELL MARSHALL LAW GROUP PLLC
 6

 7

 8

 9
     BY: /s/ Toby J. Marshall
         TOBY J. MARSHALL
10
         WSBA #32726
11       Attorney for Plaintiff
12

13

14
     WCRP05-02450\PLE Federal\STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE 1/2020

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

30




     STIPULATION AND ORDER OF DISMISSAL WITH                                                  Carlson & McMahon, PLLC
                                                                                         715 Washington Street / Post Office Box 2965
     PREJUDICE                                                                                  Wenatchee, WA 98807-2965
     Page 4                                                                                  (509) 662-6131 Fax (509) 663-0679
     Case 2:18-cv-00178-RMP     ECF No. 56     filed 01/31/20     PageID.587 Page 5 of 5



 1

 2

 3                          CERTIFICATION OF SERVICE
 4
           I declare under penalty of perjury under the laws of the State of
 5
     Washington that on January 31, 2020, I electronically filed the foregoing with the
 6
     Clerk of the Court for the United States District Court for the Eastern District of
 7

 8
     Washington using the CM/ECF system which will send notification of such filing
 9   to:
10                       Andrew S. Biviano abiviano@pt-law.com
11                        Breean L. Beggs bbeggs@pt-law.com
12
                        Mary Elizabeth Dillon bdillon@pt-law.com
13
                     Elizabeth A Adams eadams@terrellmarshall.com
14
                   Toby James Marshall tmarshall@terrellmarshall.com
15

16

17
           And I certify that I have mailed by United States Postal Service the
18
     foregoing to the following non CM/ECF participants:
19

20         Signed at Wenatchee, Washington on January 31, 2020.
21

22                                       /s/  Patrick McMahon
23                                   PATRICK MCMAHON, WSBA #18809
24

25

26

27

28

29

30




     STIPULATION AND ORDER OF DISMISSAL WITH                    Carlson & McMahon, PLLC
                                                         715 Washington Street / Post Office Box 2965
     PREJUDICE                                                  Wenatchee, WA 98807-2965
     Page 5                                                  (509) 662-6131 Fax (509) 663-0679
